ORDER

PER CURIAM.
Defendant-Movant appeals after conviction and sentencing on charge of murder first degree, Section 565.021.1 RSMo Cum.Supp. 1991 and denial of Rule 29.15 post conviction relief after an evidentiary hearing.
The evidence was sufficient to support submission of the charged crime. The findings and conclusions of the motion court are not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for the order affirming the judgment. Judgment affirmed in accordance with Rule 30.25(b) and 84.16(b).